The opinion of the court was delivered by
Bedeield, Ch. J.
It has always been considered that an order of removal notified to the town, to which the order is made, within thirty days, according to the statute, conclusively fixed the settlement of the pauper, unless appealed from. It is the same as any other judgment, as to its conclusiveness ; and in addition to the force of other judgments inter partes, it has the effect of a judgment in rem, as to the settlement of the pauper, as to other towns, in the state. And as to the parties certainly, it w'ould not be competent to defeat its effect, by showing fraud even in its procurement. And I have not been able to find any case, where its binding effect, in regard to settling the question of the pauper’s legal settlement has been made to depend, at all,.upon the actual removal of the pauper. For some purposes this is made indispensible to the full effect of the adjudication, as for instance enabling the town making the order, to recover expenses, incurred in support of such pauper while unable to be removed. But for general purposes the order itselfj if regularly made, and notice is *529properly served, upon the adversary town, and no appeal is taken, is conclusive. Dorset v. Manchester, 3 Vt. 370. Rupert v. Sandgate, 10 Vt. 278. Fairfield v. St. Albans, Brayton 176.
Where the copy of the order of removal'is properly served upon the adversary town, according to the requisitions of the statute, the appeal must be taken to the next term of the county court, and if not so taken the adjudication has been held to have become so far conclusive, as to preclude any appeal from the actual removal. While if no such copy of the order shall have been seasonably served, upon the adversary town, an appeal may be taken, whenever it is served, or when the actual removal is made, if that is the first opportunity which they have had to appeal. Dorset v. Rutland, 16 Vt. 419. Marshfield v. Calais, id. 598. Braintree v. Westford, 17 Vt. 141. Landgrove v. Pawlet, 18 Vt. 325.
From all which, we conclude, the proceedings in this case must be regarded as conclusive of the settlement of the paupers at its date irrespective of the anterior facts in the case, and that to change the .settlement, by residence, that must be taken into the account only, which is subsequent to the order, in point of time.
Judgment affirmed.